ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on February 27, 1979 (368 So.2d 605) affirming in part and reversing in part the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed June 12, 1980 and mandate now lodged in this court, approved in part and quashed in part and remanded the cause with instructions.
NOW, THEREFORE, It is Ordered that this court’s mandate heretofore issued in this cause on April 4,1979 is withdrawn, the judgment of this court filed in this cause on February 27, 1979 except as is affirmed by the judgment of the Supreme Court dated June 12, 1980 is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the judgment of the trial court is hereby reinstated. Costs allowed shall be taxed in the trial court (9.400(a) Florida Appellate Procedure Rules).